DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment submitted on 03/28/2022 has been considered and entered.  Claim 1 has been amended.  Therefore, claims 1-8 are now pending in the present application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior arts of Beck in view of Schmitt disclose an electromagnetic valve (note the valve system shown in fig. 3), a valve housing (3,12 and 16), a valve closing element (9), a magnet armature (8), a restoring spring (note the spring surrounding the closing element 9), a block-shaped valve carrier (1), an inlet duct and an outlet duct (note the lines Rad & THZ shown in fig. 3), a filter element (19) having a discharge of the filter element formed in a radial surface of the filter element and a closed sleeve portion (52 of Schmitt).  
However, prior arts fail to disclose the discharge of the filter element opens into the annular space on a side of the valve holding bore opposite the outlet duct as recited in the claim.  Prior arts fail to disclose or suggest these limitations recited in independent claim 1.  Claims 2-8 depend directly or indirectly on claim 1 accordingly and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657